

113 HR 3159 IH: Ensuring Adversarial Process in the FISA Court Act
U.S. House of Representatives
2013-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3159IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2013Mr. Schiff (for himself and Mr. Carney) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the appointment of a public interest advocate in matters involving a significant legal interpretation or construction of the Foreign Intelligence Surveillance Act of 1978, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Adversarial Process in the FISA Court Act.2.Public interest advocates for proceedings under the Foreign Intelligence Surveillance Act of 1978(a)Appointment by Privacy and Civil Liberties Oversight Board(1)In generalSection 1061(d) of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee(d)) is amended by adding at the end the following new paragraph:(5)Appointment of public interest advocates(A)AppointmentThe Board shall appoint attorneys to serve as public interest advocates in proceedings before the Foreign Intelligence Surveillance Court, a judge of the petition review pool, the Foreign Intelligence Surveillance Court of Review, and the Supreme Court under the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.).(B)RequirementsIn making appointments under subparagraph (A), the Board shall—(i)consult with the Attorney General;(ii)appoint attorneys with expertise and experience in cases involving privacy and civil liberties who are not employees of the Federal Government;(iii)consider candidates with demonstrated expertise in and commitment to constitutional and legal protections for privacy and civil liberties;(iv)consider the availability of candidates to appear before the Foreign Intelligence Surveillance Court, a judge of the petition review pool, the Foreign Intelligence Surveillance Court of Review, or the Supreme Court in urgent matters;(v)consider the ability of candidates to obtain and maintain an appropriate security clearance to participate fully in matters before the Foreign Intelligence Surveillance Court, a judge of the petition review pool, the Foreign Intelligence Surveillance Court of Review, and the Supreme Court under the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.); and(vi)provide notice to the Attorney General and the presiding judge of the Foreign Intelligence Surveillance Court of all appointments under subparagraph (A).(C)DutiesAttorneys appointed under subparagraph (A) shall carry out the duties of the public interest advocate as described in subsection (i) of section 103 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803).(D)Technical experts(i)AppointmentThe Board shall appoint technical and subject-matter experts, not employed by the Federal Government, to be available to assist public interest advocates in performing the duties of such advocates under this paragraph.(ii)QualificationsIn making appointments under clause (i), the Board shall consider individuals with expertise in technical issues likely to arise in cases relating to the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), including computer networks, telecommunications, encryption, and cybersecurity.(E)CompensationThe Attorney General shall, from funds made available to the Department of Justice, compensate each attorney appointed under subparagraph (A) at the daily equivalent of the annual rate of basic pay for level III of the Executive Schedule for each day (including travel time) during which such attorney is engaged in the actual performance of duties under subsection (i) of section 103 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803).(F)Travel expensesThe Attorney General shall, from funds made available to the Department of Justice, provide each attorney appointed under subparagraph (A) with travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.(G)Security clearancesThe President shall ensure that attorneys appointed under subparagraph (A) and technical and subject-matter experts appointed under subparagraph (D)(i) are expeditiously provided appropriate security clearances to carry out the duties of the attorneys to the extent possible under the appropriate procedures and requirements and provided that such attorneys meet the criteria for receiving such security clearances.(H)DefinitionsIn this paragraph:(i)Foreign Intelligence Surveillance CourtThe term Foreign Intelligence Surveillance Court means the court established under section 103(a) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(a)).(ii)Foreign Intelligence Surveillance Court of ReviewThe term Foreign Intelligence Surveillance Court of Review means the court established under section 103(b) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(b)).(iii)Petition review poolThe term petition review pool means the petition review pool established under section 103(e) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(e))..(2)Initial appointmentNot later than 180 days after the date of the enactment of this Act, the Privacy and Civil Liberties Oversight Board shall appoint at least one attorney to serve as a public interest advocate under paragraph (5) of section 1061(d) of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee(d)), as added by subsection (a) of this section.(b)Appointment by Foreign Intelligence Surveillance CourtSection 103 of the Foreign Intelligence Surveillance Court of 1978 (50 U.S.C. 1803) is amended by adding at the end the following new subsection:(i)(1)In any matter before a covered court involving a significant interpretation or construction of a provision of this Act, including any novel legal, factual, or technological issue or an issue relating to the Fourth Amendment to the Constitution of the United States, the court shall appoint one or more public interest advocates appointed under paragraph (5) of section 1061(d) of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee(d)) to represent the privacy and civil liberties interests of the people of the United States in the matter before the court.(2)A court that appoints a public interest advocate for a matter before the court under paragraph (1) shall—(A)provide notice to the Attorney General and the Privacy and Civil Liberties Oversight Board of the appointment; and(B)provide the Privacy and Civil Liberties Oversight Board with a summary of the issues in such matter that warranted such appointment.(3)A public interest advocate appointed under paragraph (1)—(A)shall participate fully in the matter before the court for which such public interest advocate was appointed with the same rights and privileges as the Federal Government;(B)shall represent the interests of the people of the United States in preserving privacy and civil liberties in such matter, including with respect to the impact of such matter on the rights of the people of the United States under the Fourth Amendment to the Constitution of the United States;(C)shall have access to all relevant evidence in such matter and may petition the court to order the Federal Government to produce documents, materials, or other evidence necessary to perform the duties of the public interest advocate;(D)may file timely motions and briefs, in accordance with the procedures of the court, and shall be given the opportunity by the court to respond to motions or filings made by the Federal Government in accordance with such procedures; and(E)may request a rehearing or en banc consideration of a decision of the court.(4)(A)In matters before the court established under subsection (a) in which a public interest advocate has been appointed and the court believes the case involves a question of law in which there is substantial ground for difference of opinion, the court may by certification at any time, including following the rendering of a final judgment, request review by the court established under subsection (b).(B)In matters before the court established under subsection (b) in which a public interest advocate has been appointed and the court believes the case involves a question of law in which there is substantial ground for difference of opinion, the court may by certification at any time, including following the rendering of a final judgment, request review by the Supreme Court.(C)In any matter in which a court makes a certification for review of any ruling or question of law as provided in subparagraph (A) and (B), the United States and the public interest advocate shall be given opportunity to provide written briefs or arguments related to the decision by the court established under subsection (b) or the Supreme Court to review a ruling.(5)A covered court may, sua sponte and upon a finding that the court would benefit from additional views, permit and facilitate participation by amicus curiae, including participation in oral argument if appropriate, in proceedings before such court. Such court may issue appropriate orders to facilitate the participation of amicus curiae.(6)The Attorney General shall ensure that each public interest advocate appointed under paragraph (1) for a matter before a covered court has access to office space and materials necessary to fully participate in such matter, including, as necessary, access to appropriately secured computers, communication devices, and facilities.(7)In this subsection, the term covered court means the court established under subsection (a), the court established under subsection (b), a judge of the petition review pool established under subsection (e), or the Supreme Court..